Citation Nr: 0843724	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  94-35 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to service connection for a circulatory 
disorder of the legs and feet.

2.  Entitlement to service connection for nonarticular 
rheumatism, fibrositis, and fibromyositis.

3.  Entitlement to service connection for residuals of an 
injury to the right ankle, right knee, and right thigh, to 
include cartilage damage and tendonitis.

4.  Entitlement to service connection for a low back disorder 
with arthritis.

5.  Entitlement to service connection for an upper back 
disorder and neck spasm.

6.  Entitlement to service connection for residuals of an 
injury to the right leg and hip with arthritis.

7.  Entitlement to service connection for an upper 
gastrointestinal bulb disorder.

8.  Entitlement to service connection for chronic 
prostatitis.  

9.  Entitlement to service connection for residuals of a 
bladder injury.

10.  Entitlement to service connection for flat feet.

11.  Entitlement to service connection for a rupture and 
strain of the left testicle.  

12.  Entitlement to service connection for residuals of a 
muscle strain and cartilage injury of the stomach, heart, and 
chest.

13.  Entitlement to service connection for a hiatal hernia.

14.  Entitlement to service connection for a left leg and 
groin disability, to include varicose veins.

15.  Entitlement to service connection for a left shoulder 
disorder.

16.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.

17.  Entitlement to an evaluation in excess of 20 percent for 
a chronic strain of the dorsal segment of the spine.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 
INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1980.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from January 1994 and February 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  The January 1994 
rating decision denied service connection for a circulatory 
disorder of the legs and feet; residuals of an injury to the 
right ankle, right knee, and right thigh, including 
tendonitis and cartilage damage; a low back disorder with 
arthritis; an upper back condition and neck spasm; residuals 
of an injury to the right leg and hip with arthritis; an 
upper gastrointestinal bulb disorder; chronic prostatitis; 
residuals of a bladder injury; flat feet; a rupture and 
strain of the left testicle; residuals of muscle strain and 
cartilage injury of the stomach, heart, and chest; a hiatal 
hernia; and, a left leg and groin disability, to include 
varicose veins.  The January 1994 decision also found that 
new and material evidence had not been submitted to reopen 
the claim for service connection for residuals of an injury 
to the left shoulder and denied an evaluation in excess of 10 
percent for chronic strain of the dorsal spine and a 
compensable rating for left knee disability, status post 
meniscectomy.  The February 1994 rating decision denied 
service connection for nonarticular rheumatism, fibrositis, 
and fibromyositis.  The veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.

In June 1996, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge, who is 
responsible for making the final determination in this case.  
A transcript of that hearing has been associated with the 
claims file.

The case was previously before the Board in March 1997 at 
which time it was remanded for further evidentiary 
development.  The record shows that in accordance with the 
veteran's wishes and the directives of the Board's remand, 
the RO made specific requests for additional service medical 
records from Balboa Hospital and March Air Force Base, 
neither of which was able to provide any additional pertinent 
medical evidence.

In a March 1998 rating decision, the RO assigned a 10 percent 
rating for the veteran's service-connected left knee 
disability on the basis of degenerative arthritis with 
limitation of motion.  Nevertheless, the veteran continued 
his appeal for an increased evaluation.

The case was then returned to the Board, and in an October 
1998 decision, the Board denied the veteran's claims.  That 
decision was subsequently vacated and remanded by the United 
States Court of Appeals for Veterans Claims (Court) in an 
order dated in January 2001, following the filing of a joint 
motion for remand by the appellant and the Secretary of VA 
earlier that same month.  The motion was filed, and 
subsequently granted, in order to ensure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law during the pendency of the veteran's appeal before the 
Court.

Following further development, the Board issued another 
decision as well as a remand in this case in November 2001. 
The veteran appealed that decision to the Court, and in 
December 2002, the Court issued an order granting the 
Appellee's Motion for Remand and to Stay Proceedings of the 
Court, and vacated and remanded those portions of the 
November 2001 Board decisions that were before it. The Court 
issued this order in order to allow the Board to address and 
remedy a failure to discuss the amended duty to notify under 
the VCAA. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

It is noted that in its November 2001 decision and remand, 
the Board remanded the veteran's claims as follows: service 
connection for residuals of an injury to right ankle, right 
knee and right thigh, to include cartilage damage and 
tendinitis; service connection for a low back disorder with 
arthritis; service connection for an upper back condition and 
neck spasm; service connection for residuals of an injury to 
the right leg and hip with arthritis; and service connection 
for an aneurysm of the abdominal aorta.  The Court's order of 
December 2002 did not affect any of the issues remanded to 
the RO by the Board.

The Board notes that in May 2003 the veteran submitted a 
Motion for Advancement on the Docket pursuant to 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).  In May 2003, the 
undersigned Veterans Law Judge issued a ruling denying the 
veteran's motion finding that his situation did not meet any 
of the strict criteria set forth by law for granting such a 
motion.

Following further development, the Board issued a decision 
and remand in August 2003.  The Board's decision denied the 
following issues: service connection for upper 
gastrointestinal bulb disorder; service connection for 
chronic prostatitis; service connection for residuals of a 
bladder injury; service connection for flat feet; service 
connection for a rupture and strain of the left testicle; 
service connection for residuals of a muscle strain and 
cartilage injury of the stomach, heart, and chest; service 
connection for a hiatal hernia; and, service connection for a 
left leg and groin disability.  The veteran appealed the 
August 20003 decision to the Court, and in a March 2004 
order, the Court vacated that Board decision and remanded the 
case to the Board.  

The Board's remand in August 2003 involved the following 
claims: service connection for a circulatory disorder of the 
legs and feet; service connection for nonarticular 
rheumatism, fibrositis, and fibromyositis; a rating in excess 
of 10 percent for a left knee disability; a rating in excess 
of 10 percent for chronic strain of the dorsal spine; and, 
whether new and material evidence had been submitted to 
reopen the claim for service connection for residuals of an 
injury to the left shoulder.  As to the remaining four issues 
on appeal at the time of the August 2003 Board decision and 
remand, the RO was still obtaining evidence and performing 
additional adjudication, so those issues were not addressed 
by the Board in August 2003. 

In August 2004, the Board remanded this case to the RO for 
additional development relevant to duties of the VCAA.  This 
remand involved the issues previously remanded by the Board 
in August 2003, as well as the additional issue of service 
connection for residuals of an injury to the right ankle, 
right knee, and right thigh, to include cartilage damage and 
tendonitis, which had been previously remanded by the Board 
in November 2001.  The Board also issued another separate 
remand in August 2004, which addressed the issues that were 
denied in the Board's August 2003 decision.  As for the 
remaining four issues on appeal, the RO was still obtaining 
evidence and performing additional adjudication. 

Following further development, the Board issued two decisions 
in June 2006, which denied all of the issues currently on 
appeal.  The veteran appealed those decisions to the Court, 
and in an April 2008 order, the Court vacated and remanded 
the case for proceedings consistent with a joint motion.  The 
case has since been returned to the Board for appellate 
review.  

The Board notes that the June 2006 Board decisions also 
denied the veteran's claims for service connection for 
rheumatoid arthritis; ankylosing spondylitis; an aneurysm of 
abdominal aorta; hypertension; and residuals of a broken rib, 
as well as his claims for entitlement to a higher initial 
evaluation for a somatization disorder and to an earlier 
effective date for the assignment of a 20 percent disability 
evaluation for a chronic strain of the dorsal segment of the 
spine.  However, the parties to the joint motion agreed that 
the veteran had abandoned those seven issues.  As such, the 
Court dismissed the appeal as to those issues, and no further 
consideration by the Board is necessary.

In addition, the Board notes that the veteran's claim for 
service connection for a left shoulder disorder was 
previously considered and denied in February 1988 and August 
1990 rating decisions.  As such, the issue has been 
adjudicated as whether new and material evidence has been 
submitted to reopen a claim for service connection for a left 
shoulder disorder.  However, the evidence associated with the 
claims file since the issuance of the August 1990 rating 
decision includes additional service medical records.  Such 
records were previously unavailable and include the veteran's 
reports of left shoulder symptoms in August 1979, a mental 
health consultation note reflecting his report of a partially 
separated shoulder, and his October 1980 separation 
examination report reflecting his reported history of a left 
shoulder separation.  Applicable regulations provide that, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of the same section (which defines new and 
material evidence).  The regulation further identifies 
service records related to a claimed in-service event, 
injury, or disease as relevant service department records.  
38 C.F.R. § 3.156(c)(1)(i).  As such, new and material 
evidence is not needed to reopen a previously denied claim 
when relevant service treatment records and/or any other 
relevant service department records are received after a 
prior final denial.  Rather, the claim is simply reviewed on 
a de novo basis.  Therefore, the Board has recharacterized 
the issue on appeal as entitlement to service connection for 
a left shoulder disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Reasons for remand:  To ensure compliance with a remand and 
to afford the veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

With respect to the veteran's claims for an increased 
evaluation for his left knee disability and for his chronic 
strain of the dorsal segment of the spine, the parties to the 
April 2008 Joint Motion pointed out that the Board did not 
comply with its March 1997 remand.  In particular, the remand 
indicated that the veteran should be afforded a VA orthopedic 
examination to determine the nature and extent of his left 
knee and dorsal spine disabilities.  The examination was 
supposed to include all appropriate tests, including x-rays 
and range of motion tests, and the examiner was asked to 
discuss the veteran's limitation of activity and functional 
loss due to pain.  The veteran was afforded such an 
examination in November 1997; however, the parties to the 
Joint Motion noted that the examination report did not 
discuss any range of motion studies, limitation of activity, 
or possible functional loss due to pain.  

In addition, the parties to the Joint Motion observed that 
VA's duty to assist includes securing a medical nexus 
examination when certain criteria have been met.  They 
further stated that a contemporaneous medical examination 
should be conducted which takes into account all records of 
medical treatment with respect to the "fourteen physical 
disorders" and the two "increased ratings" for his 
service-connected disorders so that the evaluation of the 
appellant's disabilities will be a fully informed one. Green 
v., Derwinski, 1 Vet. App. 121, 124 (1991).  

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  Therefore, the Board 
finds that this case must be remanded so that the veteran may 
be afforded a VA examination in connection with his claims 
for increased evaluations and service connection.

Moreover, with respect to the veteran's claim for service 
connection for a left shoulder disorder, the Board notes that 
he was afforded VA examinations in November 1987, October 
1997, and April 2003.  The November 1987 VA examiner 
diagnosed the veteran with a first grade separation of the 
acromioclavicle joint of the left shoulder, but he did not 
provide an opinion as to the etiology of the disorder.  
Similarly, the November 1997 VA examiner acknowledged the 
veteran's report of a partial dislocation of his left 
shoulder, yet he did not discuss whether the veteran 
currently had a left shoulder disorder that was related to 
his military service.  The April 2003 VA examiner did state 
that it was not very likely that the veteran's various joint 
complaints were the result of his reported injury sustained 
in service.  However, the April 2003 VA examiner did not 
specifically address the veteran's left shoulder disorder.  
In fact, as previously noted in the Introduction, additional 
service medical records have been associated with the claims 
file, which do document complaints pertaining to the 
veteran's left shoulder disorder.  For these reasons, the 
Board finds that the record on appeal does not contain 
sufficient medical evidence to make a decision on the claim.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability; (2) evidence establishing 
an "in- service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation; (3) an indication that the current disability 
may be related to the in-service event; and, (4) insufficient 
evidence to decide the case.  Therefore, the Board finds that 
the veteran should be afforded a VA examination to determine 
the nature and etiology of any left shoulder disorder that 
may be present.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the disabilities for which 
he is claiming service connection and 
to ascertain the severity and 
manifestations of his service- 
connected left knee and dorsal spine 
disabilities.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records.

The examiner should note that the 
veteran is claiming service connection 
for a circulatory disorder of the legs 
and feet; nonarticular rheumatism, 
fibrositis, and fibromyositis; 
residuals of an injury to the right 
ankle, right knee, and right thigh, to 
include cartilage damage and 
tendonitis; a low back disorder with 
arthritis; an upper back disorder and 
neck spasm; residuals of an injury to 
the right leg and hip with arthritis; 
an upper gastrointestinal bulb 
disorder; chronic prostatitis; 
residuals of a bladder injury; flat 
feet; a rupture and strain of the left 
testicle; residuals of a muscle strain 
and cartilage injury of the stomach, 
heart, and chest; a hiatal hernia; and, 
a left leg and groin disability, to 
include varicose veins.  The examiner 
should identify all current diagnoses 
for these claimed disorders, and for 
each disorder identified, the examiner 
should comment on whether it is at 
least as likely as not causally or 
etiologically related to the veteran's 
military service.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

With respect to the veteran's claims 
for an increased evaluation, the 
examiner should comment on the severity 
of his dorsal spine and left knee 
disabilities and report all signs and 
symptoms necessary for rating the 
disabilities under the rating criteria, 
to include the range of motion of the 
left knee and dorsal spine in degrees.  
The presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should 
also be noted, as should any additional 
disability due to these factors.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
should be furnished a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




